DETAILED ACTION 
Response to Arguments
The amendments filed 3/10/2022 have been entered and made of record, as the results, the rejection to Claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; and the rejections of Claims 35-36 under 35 U.S.C. 101 have been withdrawn.

Applicant's amendments and arguments filed 3/10/2022 regarding the rejectiosns of Claims 3-11, and 35-36 under 35 U.S.C. 103 have been fully considered but they are not persuasive:
(i) Re Claims 3-7, and 36, in Applicant Arguments/Remarks page 7, Applicant states that cited references do not teach/disclose the limitation (a) use of deep learning to (b) recognize patterns of hepatocyte lobular inflammation,
However, the Examiner disagrees, because:
first, deep learning is a machine learning algorithm implemented  by a deep Network, -- Deep learning is a subset of machine learning, which is essentially a neural network with three or more layers. These neural networks attempt to simulate the behavior of the human brain—albeit far from matching its ability—allowing it to “learn” from large amounts of data. While a neural network with a single layer can still make approximate predictions, additional hidden layers can help to optimize and refine for accuracy.--
and,
-- Deep learning (also known as deep structured learning) is part of a broader family of machine learning methods based on artificial neural networks with representation learning. Learning can be supervised, semi-supervised or unsupervised.[2] 

Deep-learning architectures such as deep neural networks, deep belief networks, deep reinforcement learning, recurrent neural networks and convolutional neural networks have been applied to fields including computer vision, speech recognition, natural language processing, machine translation, bioinformatics, drug design, medical image analysis, climate science, material inspection and board game programs, where they have produced results comparable to and in some cases surpassing human expert performance--, quoted from Wikipedia, 
Accordingly, Yu’s teaching of the learning and training of model of artificial neural networks
-- The model may be a statistical model or a database, and may use logistic regression, support vector machine, decision trees or artificial neural networks. The model is trained using a plurality of training images obtained by imaging a plurality of training tissues (either directly or by imaging training biopsy tissue samples extracted from the training tissues). ….In step 202, biological objects are identified in each training image, in step 204, pathological relevant segments are extracted using the biological objects identified in each training image, in step 206, quantitative values of features in the pathological relevant segments for each training image are calculated, and in step 208, the quantitative values of the features calculated for each training image are converted to un-correlated components. Steps 202-208 of method 200 are similar to steps 102-108 of method 100, except that they are performed on each training image instead of the test image. In step 210, the model is trained using the converted quantitative values obtained for the training images.
[0056] Steps 108 and 208 of methods 100 and 200 are optional (even though it is preferable to include these steps because un-correlated components are more appropriate for the statistic learning or training of the model, and including the steps can help reduce the dimension of the quantitative values which can in turn help reduce the computational effort).--, in [0054]-[0056], 
Yu however does not explicitly disclose above learning model is a deep learning model, 
Mishra teaches a deep learning model for analysis {recognition and classifications} liver biopsies (see Mishra: e.g., -- to build a computer-based model to quantify the structural transition from healthy to tumorous mitochondria. To achieve this goal, we formulate the problem as a supervised learning problem, in which a model is trained to classify isolated mitochondria from healthy liver tissue vs liver tumors…. deep convolutional neural network (CNN) structure [4], as it has the following advantages: 1) it learns features automatically in a hierarchical way from the training images and hence there is no need to design hand-craft features; 2) it involves nonlinear transformations which can effectively capture the complex relationship of the data; 3) it is known for its superior performance in many challenging image classification tasks and is robust to different lighting conditions and image contrast [5]. In the prediction phase, we remove the soft-max operation of the fully connect layer and convert class score into a confidence score in the range of 0-1--, in col. 2, page 545; and,  -- Training a deep network requires a large amount of images, which is usually difficult to achieve for biological and medical applications, particularly for electron micrographs of isolated mitochondria from the various samples…. balanced training dataset of 21,600 patches from 45 healthy (randomly selected from healthy liver images) and 45 tumor images (5 images are selected from Fao and the other 40 images--, in col 2, page 546);   
Yu and Mishra are combinable as they are in the same field of endeavor: recognition and classification of liver tissue biopsies using machine learning and neural network algorithms. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yu’s method using Mishra’s teachings by including a deep learning model for analysis {recognition and classifications} liver biopsies to Yu’s learning and training model for machine learning of features of liver tissue biopsies in order to quantitatively assess the features of normal and disease liver tissues (see Mishra: e.g. in page 545-546),
so that, it is clearly established that Yu as modified by Mishra teaches (a) use of deep learning to (b) recognize patterns of hepatocyte, 
with the similar 103 rejection, 
Yu as modified by Mishra and Goodman’s teaching are combined (see Yu: e.g., --Goodman Z. D. (Journal of Hepatology 47 (2007) 598–607), Grading and staging systems for inflammation and fibrosis in chronic liver diseases.--, in [0198], {the subject matters of these citations are incorporated in Yu’s disclosures and thus, also in this Office Action}, since Goodman teaches recognize patterns of hepatocyte lobular inflammation, and wherein lobular inflammation (LI) is scored as follows, ranging from 0 to 3: LI=0, no inflammation; LI=1, mild inflammation; LI=2, moderate inflammation, and LI=3, severe inflammation (see Goodman: e.g., section 2.3 Simple grading and staging systems, in pages 600-601), 
Yu (as modified by Mishra) and Goodman are combinable as they are in the same field of endeavor: recognition and classification of liver tissue biopsies using machine learning and neural network algorithms. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yu (as modified by Mishra)’s method using Goodman’s teachings by including wherein lobular inflammation (LI) is scored as follows, ranging from 0 to 3: LI=0, no inflammation; LI=1, mild inflammation; LI=2, moderate inflammation, and LI=3, severe inflammation to Yu (as modified by Mishra)’s staging and classifying liver tissue biopsies in scores in order to quantitatively assess the features of normal and disease liver tissues (see Goodman: e.g. in page 600-601).
Thus, Yu as modified by Mishra and Goodman combinedly disclose the limitation (a) use of deep learning to (b) recognize patterns of hepatocyte lobular inflammation. 

(ii) Re Claims 8-10, 35, similarly,  Yu as modified by Mishra and Goodman combinedly disclose each limitations of the claim, and in addition,  it is also as an evidence that such deep learning or deep artificial Neural Network as taught by  Yu as modified by Mishra and Goodman read on recognition of patterns of hepatocyte lobular inflammation, as well as liver fibrosis analysis as taught by Yu as modified by Mishra and Goodman that it is well known that those are common and highly related liver pathological subjects. Yu as modified by Mishra and Goodman combinedly disclose each limitations of the claim 

(iii), Re Claim 11, and in addition,  it is also as an evidence that such deep learning or deep artificial Neural Network as taught by  Yu as modified by Mishra and Goodman read on steatosis, recognition of patterns of hepatocyte lobular inflammation, as well as liver fibrosis analysis as taught by Yu as modified by Mishra and Goodman that it is well known that those are common and highly related liver pathological subjects. Yu as modified by Mishra and Goodman combinedly disclose each limitations of the claim (see Goodman: e.g., table 2, and table 3, and table 5, in pages 600-605).

Overall, non of claims of this Application has defined how the deep learning model is established particularly for certain specific pathology, deep learning model neither specifically trained, nor any specific parameters applied. Thus, such deep learning algorithm is given the general interpretation as such provided in Wikipedia, and which is properly mapped with Yu as modified by Mishra and Goodman’s disclsousres.



Therefore, amended claims 3-11, and 35-36 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3-11, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20150339816 A1, as provided in IDS), in view of  Mishra (“structure-based assessment of cancerous mitochondria using deep networks” IEEE, 2016, Pages 545-548), and further in view of Goodman Z. D. (“Grading and staging systems for inflammation and fibrosis in chronic liver diseases”, Journal of Hepatology 47 (2007), pages 598–607).
Re Claim 3, Yu discloses a method for determining and scoring hepatocyte lobular inflammation in a liver biopsy from a subject (see Yu: e. g., --biopsy still remains the gold standard for fibrosis assessment.  This is because while information such as inflammatory activity and collagen architecture may be provided via analysis of the tissue sample obtained via biopsy--, in [0004], --quantitative values of features from three different types of collagen areas (the portal collagen area, the septal collagen area and the fibrillar collagen area) to assess liver fibrosis.  This is in contrast to many of the current staging/scoring systems for chronic viral infection and chronic cholestatic disorders whereby changes in fibrillar collagen, i.e.--, in [0156], and, --Standish et al. [21] in their summary have stated that CPA and histopathology scoring are entirely different assessment methods of liver fibrosis.--, in [0163]-[0165], and [0170]-[0175], and, --Galvaruso V., et al., Computer-assisted image analysis of liver collagen: relationship to Ishak scoring and hepatic venous pressure gradient.  Hepatology, 2009, 49(4): 1236-44.--, in [0190]; --Goodman Z. D. (Journal of Hepatology 47 (2007) 598–607), Grading and staging systems for inflammation and fibrosis in chronic liver diseases.--, in [0198], {the subject matters of these citations are incorporated in Yu’s disclosures and thus, also in this Office Action}), comprising: 
providing a liver biopsy slide from said subject (see Yu: e.g., --To assess fibrosis in a tissue of a patient, biopsy (the extraction of a small tissue sample i.e. a biopsy tissue sample from the tissue of the patient) may first be performed, followed by an assessment of fibrosis in the tissue sample.--, in [0003]-[0005], and [0007]-[0008]);
selecting fields of views (FOVs) on said slide(see Yu: e.g., -- features from three different types of collagen areas (the portal collagen area, the septal collagen area and the fibrillar collagen area) to assess liver fibrosis.  This is in contrast to many of the current staging/scoring systems for chronic viral infection and chronic cholestatic disorders whereby changes in fibrillar collagen, i.e.--, in [0156], also see: -- morphological approaches for such fibrosis assessments are usually semi-quantitative and rely mostly on user observations of architectural features in biopsy tissue samples.  Examples of such approaches include the Metavir and Ishak methods--, in [0005]-[0007], and, -- The system 1700 also comprises an input device 1704 for receiving the inputs to methods 100 and 200 (including the images from the imaging system 1702 and user inputs from a human operator).  The user inputs from the human operator may include instructions such as whether the acquired images are for training the model or for input to method 100, or ground truths associated with the training images.--, in [0146], and, -- human interaction may initiate the algorithm, … (although, method 100 may alternatively be performed semi-automatically, in which case there is human interaction with the computer during the processing).--, in [0154]); and
submitting said slide to a learning model to recognize patterns of hepatocyte lobular inflammation and score hepatocyte lobular inflammation from said liver biopsy slide (see Yu: e.g., -- biological objects are identified in each training image, in step 204, pathological relevant segments are extracted using the biological objects identified in each training image, in step 206, quantitative values of features in the pathological relevant segments for each training image are calculated…. the statistic learning or training of the model, and including the steps can help reduce the dimension of the quantitative values which can in turn help reduce the computational effort).--, in [0055]-[0056]; and, -- a model can first be trained using knowledge from an experienced pathologist (e.g. with the experienced pathologist deciding the fibrosis stage of the tissue in each training image) and then be used in method 100 to obtain results for a series of test images.  These results can be employed to assist inexperienced pathologists in deciding the fibrosis stages of the tissues in the test images and thus, can help in educating the inexperienced pathologists.--, in [0148]);
Yu however does not explicitly disclose above learning model is a deep learning model, 
Mishra teaches a deep learning model for analysis {recognition and classifications} liver biopsies (see Mishra: e.g., -- to build a computer-based model to quantify the structural transition from healthy to tumorous mitochondria. To achieve this goal, we formulate the problem as a supervised learning problem, in which a model is trained to classify isolated mitochondria from healthy liver tissue vs liver tumors…. deep convolutional neural network (CNN) structure [4], as it has the following advantages: 1) it learns features automatically in a hierarchical way from the training images and hence there is no need to design hand-craft features; 2) it involves nonlinear transformations which can effectively capture the complex relationship of the data; 3) it is known for its superior performance in many challenging image classification tasks and is robust to different lighting conditions and image contrast [5]. In the prediction phase, we remove the soft-max operation of the fully connect layer and convert class score into a confidence score in the range of 0-1--, in col. 2, page 545; and,  -- Training a deep network requires a large amount of images, which is usually difficult to achieve for biological and medical applications, particularly for electron micrographs of isolated mitochondria from the various samples…. balanced training dataset of 21,600 patches from 45 healthy (randomly selected from healthy liver images) and 45 tumor images (5 images are selected from Fao and the other 40 images--, in col 2, page 546);   
Yu and Mishra are combinable as they are in the same field of endeavor: recognition and classification of liver tissue biopsies using machine learning and neural network algorithms. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yu’s method using Mishra’s teachings by including a deep learning model for analysis {recognition and classifications} liver biopsies to Yu’s learning and training model for machine learning of features of liver tissue biopsies in order to quantitatively assess the features of normal and disease liver tissues (see Mishra: e.g. in page 545-546);
Yu as modified by Mishra teach to determine a pathology score from a certain scoring system (for example, the Metavir system) for the test tissue, then the pathology score of each training tissue has to be known and associated with the respective training image (see Yu: e.g., -- to determine a pathology score from a certain scoring system (for example, the Metavir system) for the test tissue, then the pathology score of each training tissue has to be known and associated with the respective training image.--, in [0054], and, --Goodman Z. D. (Journal of Hepatology 47 (2007) 598–607), Grading and staging systems for inflammation and fibrosis in chronic liver diseases.--, in [0198], {the subject matters of these citations are incorporated in Yu’s disclosures and thus, also in this Office Action}), Yu as modified by Mishra however do not explicitly disclose wherein lobular inflammation (LI) is scored as follows, ranging from 0 to 3: LI=0, no
inflammation; LI=1, mild inflammation; LI=2, moderate inflammation, and LI=3, severe inflammation;
	Goodman teaches wherein lobular inflammation (LI) is scored as follows, ranging from 0 to 3: LI=0, no inflammation; LI=1, mild inflammation; LI=2, moderate inflammation, and LI=3, severe inflammation (see Goodman: e.g., section 2.3 Simple grading and staging systems, in pages 600-601), 
Yu (as modified by Mishra) and Goodman are combinable as they are in the same field of endeavor: recognition and classification of liver tissue biopsies using machine learning and neural network algorithms. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yu (as modified by Mishra)’s method using Goodman’s teachings by including wherein lobular inflammation (LI) is scored as follows, ranging from 0 to 3: LI=0, no inflammation; LI=1, mild inflammation; LI=2, moderate inflammation, and LI=3, severe inflammation to Yu (as modified by Mishra)’s staging and classifying liver tissue biopsies in scores in order to quantitatively assess the features of normal and disease liver tissues (see Goodman: e.g. in page 600-601).

Re Claim 4, Yu as modified by Mishra and Goodman further disclose wherein the deep learning model was previously trained based on training data obtained from liver biopsy imaging data comprising inflammatory cells and normal hepatocytes (see Mishra: e.g., -- to build a computer-based model to quantify the structural transition from healthy to tumorous mitochondria. To achieve this goal, we formulate the problem as a supervised learning problem, in which a model is trained to classify isolated mitochondria from healthy liver tissue vs liver tumors…. deep convolutional neural network (CNN) structure [4], as it has the following advantages: 1) it learns features automatically in a hierarchical way from the training images and hence there is no need to design hand-craft features; 2) it involves nonlinear transformations which can effectively capture the complex relationship of the data; 3) it is known for its superior performance in many challenging image classification tasks and is robust to different lighting conditions and image contrast [5]. In the prediction phase, we remove the soft-max operation of the fully connect layer and convert class score into a confidence score in the range of 0-1--, in col. 2, page 545; and,  -- Training a deep network requires a large amount of images, which is usually difficult to achieve for biological and medical applications, particularly for electron micrographs of isolated mitochondria from the various samples…. balanced training dataset of 21,600 patches from 45 healthy (randomly selected from healthy liver images) and 45 tumor images (5 images are selected from Fao and the other 40 images--, in col 2, page 546).

Re Claim 5, Yu as modified by Mishra and Goodman further disclose wherein selecting of fields of views (FOVs) further comprises manually specifying FOVs by one or more users (see Yu: e.g., -- features from three different types of collagen areas (the portal collagen area, the septal collagen area and the fibrillar collagen area) to assess liver fibrosis.  This is in contrast to many of the current staging/scoring systems for chronic viral infection and chronic cholestatic disorders whereby changes in fibrillar collagen, i.e.--, in [0156], also see: -- morphological approaches for such fibrosis assessments are usually semi-quantitative and rely mostly on user observations of architectural features in biopsy tissue samples.  Examples of such approaches include the Metavir and Ishak methods--, in [0005]-[0007], and, -- The system 1700 also comprises an input device 1704 for receiving the inputs to methods 100 and 200 (including the images from the imaging system 1702 and user inputs from a human operator).  The user inputs from the human operator may include instructions such as whether the acquired images are for training the model or for input to method 100, or ground truths associated with the training images.--, in [0146], and, -- human interaction may initiate the algorithm, … (although, method 100 may alternatively be performed semi-automatically, in which case there is human interaction with the computer during the processing).--, in [0154]).

Re Claim 6, claim 6 is the corresponding method claim to claim 3 respectively.  Claim 6 thus is rejected for the similar reasons for claim 3. See above discussions with regard to claim 3 respectively. Yu as modified by Mishra and Goodman further disclose method for diagnosing NASH in a subject (see Yu: e. g., -- This is because liver fibrosis, which is characterized by the excessive accumulation of newly synthesized extracellular matrix in the liver, is the hallmark of most chronic liver diseases.  Examples of such chronic liver diseases include chronic hepatitis B and C virus infections, alcoholic liver disease, non-alcoholic steatohepatitis (NASH) and autoimmune liver disease [1, 2] … n increasing populace is suffering from the metabolic syndrome which is associated with a liver disease called NASH that causes pericellular/perisinusoidal fibrosis.  It would be beneficial to evaluate this liver disease using a large-cohort hepatic fibrosis study as well.  Moreover, the concept of the pathogenesis of cirrhosis has evolved greatly in recent years.  In particular, the International Liver Pathology Study Group has proposed replacing the term "cirrhosis" with "advanced chronic liver disease" as it recognizes that cirrhosis, which is usually viewed as a single stage (specifically, the last stage) of liver fibrosis, should instead be viewed as a progressive condition that evolves through more than one stage.  In particular, it has been observed that as cirrhosis progresses, there is an exponential increase in the amount of fibrosis in the liver.--, in [0002]-[0006]), and Yu as modified by Mishra and Goodman further disclose submitting said slide to a deep learning model to recognize patterns of hepatocyte ballooning (HB) and score hepatocyte ballooning from said liver biopsy slide (see Yu: e.g., -- biological objects are identified in each training image, in step 204, pathological relevant segments are extracted using the biological objects identified in each training image, in step 206, quantitative values of features in the pathological relevant segments for each training image are calculated…. the statistic learning or training of the model, and including the steps can help reduce the dimension of the quantitative values which can in turn help reduce the computational effort).--, in [0055]-[0056]; and, -- a model can first be trained using knowledge from an experienced pathologist (e.g. with the experienced pathologist deciding the fibrosis stage of the tissue in each training image) and then be used in method 100 to obtain results for a series of test images.  These results can be employed to assist inexperienced pathologists in deciding the fibrosis stages of the tissues in the test images and thus, can help in educating the inexperienced pathologists.--, in [0148]; also see Mishra: e.g., -- to build a computer-based model to quantify the structural transition from healthy to tumorous mitochondria. To achieve this goal, we formulate the problem as a supervised learning problem, in which a model is trained to classify isolated mitochondria from healthy liver tissue vs liver tumors…. deep convolutional neural network (CNN) structure [4], as it has the following advantages: 1) it learns features automatically in a hierarchical way from the training images and hence there is no need to design hand-craft features; 2) it involves nonlinear transformations which can effectively capture the complex relationship of the data; 3) it is known for its superior performance in many challenging image classification tasks and is robust to different lighting conditions and image contrast [5]. In the prediction phase, we remove the soft-max operation of the fully connect layer and convert class score into a confidence score in the range of 0-1--, in col. 2, page 545; and,  -- Training a deep network requires a large amount of images, which is usually difficult to achieve for biological and medical applications, particularly for electron micrographs of isolated mitochondria from the various samples…. balanced training dataset of 21,600 patches from 45 healthy (randomly selected from healthy liver images) and 45 tumor images (5 images are selected from Fao and the other 40 images--, in col 2, page 546);
wherein HB score ranges from 0 to 2: HB=0, no hepatocyte ballooning; HB=1, moderate hepatocyte ballooning; and HB=2: severe hepatocyte ballooning, and wherein said HB score and said LI score are added to determine an Activity Index (AI), ranking from 0 to 5, wherein the subject is diagnosed as a NASH subject if AI>=2, with HB>=1 and LE>=1 (see Goodman: e.g., table 2, and table 3, and table 5, in pages 600-605). See the similar obviousness and motivation statements for the combination of cited references as addressed above for claim 3.

Re Claim 7, Yu as modified by Mishra and Goodman further disclose wherein NASH is diagnosed when the HB score is of at least 1 the LI score is of at least 1, and a steatosis score from the same subject is of at least 1 (see Goodman: e.g., table 2, and table 3, and table 5, in pages 600-605).

Re Claim 8, claim 8 is the corresponding method claim to claim 3 respectively.  Claim 8 thus is rejected for the similar reasons for claim 3. See above discussions with regard to claim 3 respectively. Yu as modified by Mishra and Goodman further disclose
a method for determining and scoring NASH fibrosis or liver fibrosis in a subject (see Yu: e. g., -- This is because liver fibrosis, which is characterized by the excessive accumulation of newly synthesized extracellular matrix in the liver, is the hallmark of most chronic liver diseases.  Examples of such chronic liver diseases include chronic hepatitis B and C virus infections, alcoholic liver disease, non-alcoholic steatohepatitis (NASH) and autoimmune liver disease [1, 2] … n increasing populace is suffering from the metabolic syndrome which is associated with a liver disease called NASH that causes pericellular/perisinusoidal fibrosis.  It would be beneficial to evaluate this liver disease using a large-cohort hepatic fibrosis study as well.  Moreover, the concept of the pathogenesis of cirrhosis has evolved greatly in recent years.  In particular, the International Liver Pathology Study Group has proposed replacing the term "cirrhosis" with "advanced chronic liver disease" as it recognizes that cirrhosis, which is usually viewed as a single stage (specifically, the last stage) of liver fibrosis, should instead be viewed as a progressive condition that evolves through more than one stage.  In particular, it has been observed that as cirrhosis progresses, there is an exponential increase in the amount of fibrosis in the liver.--, in [0002]-[0006]), Yu as modified by Mishra and Goodman further disclose submitting said slide to a deep learning model to recognize patterns of liver fibrosis and/or to measure collagen proportion area (CPA), and score liver fibrosis from said liver biopsy slide (see Yu: e.g., -- biological objects are identified in each training image, in step 204, pathological relevant segments are extracted using the biological objects identified in each training image, in step 206, quantitative values of features in the pathological relevant segments for each training image are calculated…. the statistic learning or training of the model, and including the steps can help reduce the dimension of the quantitative values which can in turn help reduce the computational effort).--, in [0055]-[0056]; and, -- a model can first be trained using knowledge from an experienced pathologist (e.g. with the experienced pathologist deciding the fibrosis stage of the tissue in each training image) and then be used in method 100 to obtain results for a series of test images.  These results can be employed to assist inexperienced pathologists in deciding the fibrosis stages of the tissues in the test images and thus, can help in educating the inexperienced pathologists.--, in [0148]; also see Mishra: e.g., -- to build a computer-based model to quantify the structural transition from healthy to tumorous mitochondria. To achieve this goal, we formulate the problem as a supervised learning problem, in which a model is trained to classify isolated mitochondria from healthy liver tissue vs liver tumors…. deep convolutional neural network (CNN) structure [4], as it has the following advantages: 1) it learns features automatically in a hierarchical way from the training images and hence there is no need to design hand-craft features; 2) it involves nonlinear transformations which can effectively capture the complex relationship of the data; 3) it is known for its superior performance in many challenging image classification tasks and is robust to different lighting conditions and image contrast [5]. In the prediction phase, we remove the soft-max operation of the fully connect layer and convert class score into a confidence score in the range of 0-1--, in col. 2, page 545; and,  -- Training a deep network requires a large amount of images, which is usually difficult to achieve for biological and medical applications, particularly for electron micrographs of isolated mitochondria from the various samples…. balanced training dataset of 21,600 patches from 45 healthy (randomly selected from healthy liver images) and 45 tumor images (5 images are selected from Fao and the other 40 images--, in col 2, page 546);
wherein liver fibrosis (F) is scored as follows: F=0, no liver fibrosis; F=1, minimal liver fibrosis; F=2, significant liver fibrosis; F=3, moderate liver fibrosis; and F=4, severe liver fibrosis (see Goodman: e.g., table 2, and table 3, and table 5, in pages 600-605). See the similar obviousness and motivation statements for the combination of cited references as addressed above for claim 3.

	Re Claim 9, Yu as modified by Mishra and Goodman further disclose the deep learning model was previously trained based on training data obtained from liver biopsy imaging data comprising normal and collagen-containing tissues (see Yu: e.g., -- features from three different types of collagen areas (the portal collagen area, the septal collagen area and the fibrillar collagen area) to assess liver fibrosis.  This is in contrast to many of the current staging/scoring systems for chronic viral infection and chronic cholestatic disorders whereby changes in fibrillar collagen, i.e.--, in [0156], also see: -- morphological approaches for such fibrosis assessments are usually semi-quantitative and rely mostly on user observations of architectural features in biopsy tissue samples.  Examples of such approaches include the Metavir and Ishak methods--, in [0005]-[0007], and, -- The system 1700 also comprises an input device 1704 for receiving the inputs to methods 100 and 200 (including the images from the imaging system 1702 and user inputs from a human operator).  The user inputs from the human operator may include instructions such as whether the acquired images are for training the model or for input to method 100, or ground truths associated with the training images.--, in [0146], and, -- human interaction may initiate the algorithm, … (although, method 100 may alternatively be performed semi-automatically, in which case there is human interaction with the computer during the processing).--, in [0154]).

	Re Claim 10, Yu as modified by Mishra and Goodman further disclose wherein the training data is from: normal field of views (FOVs) (no collagen); Peri-sinusoidal FOVs (collagen branching around sinusoids); Peri-portal FOVs (collagen branching around portal areas); Portal FOVs (collagen present in portal areas); and Bridging FOVs (collagen present in the form of bridges between main vascular structures portal areas and central vein) (see Yu: e.g., -- features from three different types of collagen areas (the portal collagen area, the septal collagen area and the fibrillar collagen area) to assess liver fibrosis.  This is in contrast to many of the current staging/scoring systems for chronic viral infection and chronic cholestatic disorders whereby changes in fibrillar collagen, i.e.--, in [0156]).

	Re Claim 11, claim 11 is the corresponding method claim to claim 3 respectively.  Claim 11 thus is rejected for the similar reasons for claim 3. See above discussions with regard to claim 3 respectively. Yu as modified by Mishra and Goodman further disclose method for determining and scoring liver or hepatic steatosis in a subject (see Yu: e. g., -- This is because liver fibrosis, which is characterized by the excessive accumulation of newly synthesized extracellular matrix in the liver, is the hallmark of most chronic liver diseases.  Examples of such chronic liver diseases include chronic hepatitis B and C virus infections, alcoholic liver disease, non-alcoholic steatohepatitis (NASH) and autoimmune liver disease [1, 2] … n increasing populace is suffering from the metabolic syndrome which is associated with a liver disease called NASH that causes pericellular/perisinusoidal fibrosis.  It would be beneficial to evaluate this liver disease using a large-cohort hepatic fibrosis study as well.  Moreover, the concept of the pathogenesis of cirrhosis has evolved greatly in recent years.  In particular, the International Liver Pathology Study Group has proposed replacing the term "cirrhosis" with "advanced chronic liver disease" as it recognizes that cirrhosis, which is usually viewed as a single stage (specifically, the last stage) of liver fibrosis, should instead be viewed as a progressive condition that evolves through more than one stage.  In particular, it has been observed that as cirrhosis progresses, there is an exponential increase in the amount of fibrosis in the liver.--, in [0002]-[0006]), 
Yu as modified by Mishra and Goodman further disclose submitting said slide to an automated process to recognize patterns of hepatic steatosis or liver steatosis from said liver biopsy slide (see Yu: e.g., -- biological objects are identified in each training image, in step 204, pathological relevant segments are extracted using the biological objects identified in each training image, in step 206, quantitative values of features in the pathological relevant segments for each training image are calculated…. the statistic learning or training of the model, and including the steps can help reduce the dimension of the quantitative values which can in turn help reduce the computational effort).--, in [0055]-[0056]; and, -- a model can first be trained using knowledge from an experienced pathologist (e.g. with the experienced pathologist deciding the fibrosis stage of the tissue in each training image) and then be used in method 100 to obtain results for a series of test images.  These results can be employed to assist inexperienced pathologists in deciding the fibrosis stages of the tissues in the test images and thus, can help in educating the inexperienced pathologists.--, in [0148]; also see Mishra: e.g., -- to build a computer-based model to quantify the structural transition from healthy to tumorous mitochondria. To achieve this goal, we formulate the problem as a supervised learning problem, in which a model is trained to classify isolated mitochondria from healthy liver tissue vs liver tumors…. deep convolutional neural network (CNN) structure [4], as it has the following advantages: 1) it learns features automatically in a hierarchical way from the training images and hence there is no need to design hand-craft features; 2) it involves nonlinear transformations which can effectively capture the complex relationship of the data; 3) it is known for its superior performance in many challenging image classification tasks and is robust to different lighting conditions and image contrast [5]. In the prediction phase, we remove the soft-max operation of the fully connect layer and convert class score into a confidence score in the range of 0-1--, in col. 2, page 545; and,  -- Training a deep network requires a large amount of images, which is usually difficult to achieve for biological and medical applications, particularly for electron micrographs of isolated mitochondria from the various samples…. balanced training dataset of 21,600 patches from 45 healthy (randomly selected from healthy liver images) and 45 tumor images (5 images are selected from Fao and the other 40 images--, in col 2, page 546); 
wherein hepatic or liver steatosis (S) is scored as follows: S=0, less than 5% steatosis; S=1, 6%-33% steatosis; S=2, 34%-66% steatosis; and S=3, greater than 66% steatosis (see Goodman: e.g., table 2, and table 3, and table 5, in pages 600-605). See the similar obviousness and motivation statements for the combination of cited references as addressed above for claim 3.

Re Claims 35-36, claims 35-36 are the corresponding medium claim to claims 3, and 6 respectively.  Claims 35-36 thus are rejected for the similar reasons for claims 3, and 6. See above discussions with regard to claims 3, and 6 respectively. Yu as modified by Mishra and Goodman further disclose non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to carry out a method (see Yu: e.g., -- This computer system may be integrated with a device, …  The invention may also be expressed as a computer program product, such as one recorded on a tangible computer medium, containing program instructions operable by a computer system to perform the steps of the method.  The computer program product may be installed on a cloud of a cloud computing system and may be configured to run on a remote server.--, in [0019]).














Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667